                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

KCS LENDING, LLC,                                            *

          Plaintiff,                                         *

    v.                                                       *             Civil Action No. 8:18-cv-00059-PX

WENDELL GARRISON, et al.,                                    *

          Defendants.                              *
                                                  ***
                                           MEMORANDUM OPINION

          Plaintiff KCS Lending LLC (“KCS”) seeks to quiet title and reform a deed conveying

real property on grounds of mutual mistake. See ECF Nos. 2, 43. Pursuant to Local Rule 105.6,

a hearing is not necessary. For the following reasons, Plaintiff’s motions for default judgment

and summary judgment (ECF No. 43) are GRANTED.

         I.      Background

          At an auction for the sale of real property known as 6413 Kilmer Street, Cheverly,

Maryland 20785 (the “Property”), Solar Plus Energy, Inc. (“Solar Plus”) was the highest bidder.

ECF No. 2 ¶ 15. As a result, Nationstar Mortgage, LLC (“Nationstar”), the owner of the

Property, executed a Purchase Agreement with Wendell Garrison, who was acting “on behalf of

Solar Plus.” Id. ¶ 16. Once the parties proceeded to settlement on November 15, 2016,

Nationstar conveyed the Property pursuant to a Special Warranty Deed (the “Property Deed”)1

that, according to Plaintiff, mistakenly identified Garrison as the grantee rather than Solar Plus.

Id. ¶ 17.

          On the same day as settlement, Solar Plus obtained a $250,000 loan from KCS (“KCS

Loan”), the proceeds of which were used in part to purchase the Property. Id. ¶¶ 19, 20. As


          1
              The Court takes judicial notice of land records and court proceedings pursuant to Fed. R. Evid. 201(b)(2).
security, “Solar Plus, through its agent Defendant Garrison, conveyed a lien against the Property

to KCS” (the “Deed of Trust”). Id. ¶ 19. Both the Property Deed and Deed of Trust were

recorded in the land records on January 11, 2017. Id. ¶¶ 17, 19.

        Plaintiff avers that all parties intended the Property Deed to convey the Property to Solar

Plus, not Garrison, and further, that Plaintiff would not have extended the KSC Loan if Solar

Plus was not the intended owner of the Property. Id. ¶ 18; ECF No. 43 at 4. Based on this error,

Plaintiff filed suit in the Circuit Court for Prince George’s County against various defendants,

including Garrison, Solar Plus, and Nationstar, seeking (1) a declaration that Solar Plus is the

owner of the Property; and (2) reformation of the Property Deed to reflect Solar Plus as the

grantee. ECF No. 2 ¶¶ 23–32. Plaintiff also named as defendants a number of individuals and

entities who have tax and judgment liens against Garrison personally that may have sought to

attach to the Property, including the Internal Revenue Service (“IRS”), Prince George’s County,

Capital One Bank USA (“Capital One”), Community First Bank, Ronald Edlavitch, and

Evergreen Title and Escrow Corporation (“Evergreen Title”). Id. ¶ 22.

        The United States, on behalf of the IRS, subsequently removed this action to federal

court. ECF No. 1; see also 28 U.S.C. § 1444. Thereafter, Plaintiff also served by publication

“all persons unknown claiming any legal or equitable right, title, estate, lien or interest” in the

Property. ECF No. 26.

        Only Defendants Nationstar, IRS, and Prince George’s County2 responded to Plaintiff’s

Complaint. See ECF Nos. 22, 25, 38. On March 14, 2018, Plaintiff moved for the Clerk’s entry

of default against the remaining Defendants (ECF No. 37 at 1) which was granted on April 16,

2018. See ECF No. 39. Plaintiff now moves for default judgment against Garrison, Solar Plus,


        2
         Plaintiff has since voluntarily dismissed without prejudice all claims against Prince George’s County. See
ECF Nos. 52, 53.

                                                        2
Evergreen Title, Ronald Edlavitch, Community First Bank, Capital One and “all persons

unknown, claiming any legal or equitable right, title, estate, lien or interest” in the Property.

ECF No. 43 at 1. Plaintiff also moves for summary judgment against Nationstar and the IRS. Id.

The IRS, the sole defendant to respond to Plaintiff’s motion, has “take[n] no position” on

Plaintiff’s request to reform the Property Deed. ECF No. 51 at 1.

     II.   Summary Judgment

               A. Standard of Review

       When reviewing a motion for summary judgment, the Court construes the evidence in the

light most favorable to the non-moving party to determine whether any disputed issue of material

fact precludes entering judgment in the movant’s favor as a matter of law. See Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Emmett v. Johnson, 532 F.3d 291, 297

(4th Cir. 2008). “A party opposing a properly supported motion for summary judgment ‘may not

rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific

facts showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football

Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)).

       Summary judgment is appropriate when the Court finds the evidence “is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986). A court must grant summary judgment where “no genuine dispute as to any material

fact” exists as to the pending complaint allegations. Woollard v. Gallagher, 712 F.3d 865, 873

(4th Cir. 2013). Importantly, a party opposing summary judgment “cannot create a genuine issue

of material fact through mere speculation or the building of one inference upon another.”

Othentec Ltd. v. Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d

213, 214 (4th Cir. 1985)); see also Anderson, 477 U.S. at 252 (“The mere existence of a scintilla



                                                  3
of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.”).

                 B. Analysis

        Plaintiff asks the Court to declare Solar Plus the sole owner of the Property and order the

Property Deed reformed to name Solar Plus as the grantee.3 ECF No. 2 ¶¶ 23–32. “It is a settled

principle that a court of equity will reform a written instrument to make it conform to the real

intention of the parties, when the evidence is so clear, strong and convincing as to leave no

reasonable doubt that a mutual mistake was made in the instrument contrary to their agreement.”

In re Madeoy, 551 B.R. 172, 176 (D. Md. 2016) (quoting Hoffman v. Chapman, 182 Md. 208,

210 (1943)); see also In re Wilkinson, 186 B.R. 186, 190 (Bankr. D. Md. 1995) (“The plaintiff

must show that ‘there has been a mutual mistake—that is, where there has been a meeting of the

minds—and an agreement actually entered into, but the instrument, in its written form, does not

express what was intended by the parties thereto.’”) (citation omitted).

        Viewing the evidence in the light most favorable to the non-moving parties, Plaintiff has

demonstrated that reformation is appropriate here. Plaintiff’s exhibits demonstrate that all

parties intended to convey the Property to Solar Plus. The Purchase Agreement for the Property

lists the buyer as Solar Plus (ECF No. 43-3 at 3; ECF No. 43-9 at 1), and Nationstar appears to

have executed a Special Warranty Deed that was never recorded, listing Solar Plus as the

grantee. ECF No. 43-23 at 1. Both the property insurance and title insurance on the Property



        3
           Although “[r]eformation of instruments ordinarily may be had only by the parties to the instruments and
by those standing in privity with those parties,” 2 M.L.E. Alteration & Reformation of Instruments § 27, a plaintiff
may seek reformation of an instrument “to set forth [its] interest.” Wiseman v. First Mariner Bank, No.ELH-12-
2423, 2013 WL 5375248, at *19 (D. Md. Sept. 23, 2013) (citation omitted); see also Perry v. Wilmington Sav. Fund
Soc'y, FSB, No. 658, 2018 WL 2263783, at *8 (Md. Ct. Spec. App. May 17, 2018) (allowing bank lender to seek
reformation of a deed conveying property where bank was not a party to that deed but had secured loan to property
owner through a deed of trust as a lien against the property).


                                                         4
identify Solar Plus as the named insured. ECF No. 43-17 at 1; ECF No. 43-22 at 1. Solar Plus

and KCS executed a Deed in Lieu of Foreclosure, signed by Garrison,4 which states that Solar

Plus “owns fee simple title to the Property.” ECF No. 43-14 at 1. Accordingly, Plaintiff has

established that Nationstar, Solar Plus, and Garrison all intended for the Property to be conveyed

to Solar Plus, and that the Property Deed was a product of a mutual mistake. As Nationstar and

the IRS have neither opposed this motion nor offered any evidence suggesting a genuine issue of

material fact, summary judgment is proper. The Court will reform the Property Deed to provide

that Solar Plus is the grantee.

         This reformation is effective as to all persons except bona fide purchasers for value

without notice. See Hoffman, 182 Md. at 211. A judgment creditor is not a bona fide purchaser,

and “a judgment creditor’s claim is subject to prior, undisclosed equities and must stand or fall

by the real, and not the apparent rights of the defendant in the judgment.” In re Restivo Auto

Body, Inc., 772 F.3d 168, 178 (4th Cir. 2014) (internal marks and citation omitted). As to a

federal tax lien, it may only attach to “property” or “rights to property” belonging to the

taxpayer. 26 U.S.C. § 6321; see also Bank of N.Y. Mellon v. Ashley, No. DKC 14-2914, 2017

WL 1048213, at *4 (D. Md. Mar. 20, 2017) (“The threshold question . . . is whether and to what

extent the taxpayer had ‘property’ or ‘rights to property’ to which the tax lien could attach, and

both federal and state courts must look to state law to answer this question.”) (internal marks and

citation omitted). Because the reformation is effective as of the date of the Property Deed itself,

any tax or judgment lien filed on the Property as to Garrison must be removed upon reformation.

See In re Madeoy, 551 B.R. at 176 (“Normally, if a court reforms a contract, the modification

relates back to the date of the original transaction.”). The IRS has “take[n] no position” on


         4
          Garrison, by contrast, acted merely as Solar Plus’ representative for the “sole purpose” of purchasing the
Property. ECF No. 43-10 at 1; see also ECF No. 43-4 at 1.

                                                          5
Plaintiff’s summary judgment motion and, further, is not a bona fide purchaser for value. ECF

No. 51. Therefore, the IRS tax lien against Garrison (see ECF No. 43-24) does not impact the

Property, properly owned by Solar Plus. Summary judgment is therefore granted in Plaintiff’s

favor.

    III.    Default Judgment

                A. Standard of Review

         Federal Rule of Civil Procedure 55 provides that default must be entered “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or otherwise defend,

and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a). The court may then

enter default judgment at the plaintiff’s request and with notice to the defaulting party. Fed. R.

Civ. P. 55(b)(2). Although courts maintain “a strong policy that cases be decided on the merits.”

United States v. Schaffer Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993), the court may exercise its

discretion in granting default judgment when the “adversary process has been halted because of

an essentially unresponsive party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md.

2005).

         When considering the propriety of default judgment, the court takes as true the well-

pleaded factual allegations of the complaint, other than those pertaining to damages. Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001); see Fed. R. Civ. P. 8(b)(6) (“An

allegation—other than one relating to the amount of damages—is admitted if a responsive

pleading is required and the allegation is not denied.”). The court applies the pleading standards

announced in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), in the context of default judgments. See Balt. Line Handling Co. v. Brophy,

771 F. Supp. 2d 531, 544 (D. Md. 2011). A complaint that avers bare legal conclusions or



                                                 6
“naked assertion[s] devoid of further factual enhancement,” is insufficient to award default

judgment. Russell v. Railey, No. DKC 08-2468, 2012 WL 1190972, at *3 (D. Md. Apr. 9, 2012)

(quoting Iqbal, 556 U.S. at 678); see, e.g., Balt. Line Handling Co., 771 F. Supp. 2d at 545 (“The

record lacks any specific allegations of fact that ‘show’ why those conclusions are warranted.”).

                B. Analysis

        Defendants Garrison, Solar Plus, Evergreen Title, Ronald Edlavitch, Community First

Bank, and Capital One were all served with a copy of the Complaint and failed to respond. See

ECF Nos. 28–34. Plaintiff further served by publication “all persons unknown claiming any

legal or equitable right, title, estate, lien or interest” in the Property and received no response.

ECF No. 26. The Defendants also did not respond to Plaintiff’s motion for entry of default, nor

did they move to set aside the Order of Default entered by the Clerk of the Court. The Court will

exercise its discretion to grant default judgment in light of Defendants’ failure to participate in

this case. See Educ. Credit Mgmt. Corp. v. Optimum Welding, 285 F.R.D. 371, 373 (D. Md.

2012). Accordingly, all of Plaintiff’s factual allegations are deemed admitted. See Fed. R. Civ.

P. 8(b)(6).

        Taking the well-pleaded facts of the Complaint as true, Plaintiff has established that the

Property Deed executed on November 15, 2016 and recorded on January 11, 2017 was intended

to be conveyed to Solar Plus, not Garrison. See ECF No. 2 ¶¶ 17–20. The Court will reform the

Property Deed to correct this mutual mistake. The Complaint further sets out that Evergreen

Title, Ronald Edlavitch, Community First Bank, and Capital One are all judgment creditors of

Garrison, and not bona fide purchasers for value. Id. ¶ 22. Thus, the Defendants’ judgment liens

against Garrison do not remain attached to the Property. Plaintiff is thus accorded the same

relief against the defaulting Defendants as it has under the summary judgment analysis; the



                                                   7
reformation of the Property Deed to reflect Solar Plus as the owner will also remove the

defaulting Defendants as judgment creditors.

    IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motions for default judgment and summary

judgment are GRANTED. The Court will grant declaratory relief and reform the Property Deed,

reflecting that Solar Plus is the sole owner of the Property and removing the judgment liens

against the Property. A separate Order follows.




4/2/2019                                                                 /S/
                                                            ______________________________
Date                                                        Paula Xinis
                                                            United States District Judge




                                                  8
